Fourth Court of Appeals
                                San Antonio, Texas
                                        July 25, 2018

                                   No. 04-17-00007-CV

                           13 HEIN, L.L.C. and Robert P. Hein,
                                      Appellants

                                             v.

Analicia Pena de BECERRA, Federico Javier Pena Llanos, Lilia Leticia Pena de Borrego, Hilde
            Pena de Trad, Elsa Pena Cass, Zimmerman Limited Partnership No. 1,
                                         Appellees

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2014-CVF-001164-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                      ORDER
Sitting:     Karen Angelini, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice


    The appellants’ motion for extension of time to file motion for rehearing is hereby
GRANTED. Time is extended to August 10, 2018.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court